Regardless of its severity, a sentence that is within the statutory limits is
                not 'cruel and unusual punishment unless the statute fixing punishment
                is unconstitutional or the sentence is so unreasonably disproportionate to
                the offense as to shock the conscience." Blume v. State, 112 Nev. 472, 475,
                915 P.2d 282, 284 (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596
                P.2d 220, 221-22 (1979)); see also Harmelin v. Michigan, 501 U.S. 957,
                1000-01 (1991) (plurality opinion) (explaining that Eighth Amendment
                does not require strict proportionality between crime and sentence; it
                forbids only an extreme sentence that is grossly disproportionate to the
                crime). The sentence imposed is within the parameters provided by the
                relevant statutes,   see NRS 484C.130; NRS 484C.440(1), and, as we
                concluded above, NRS 484C.130 and NRS 484C.440 are not
                unconstitutional. Further, appellant caused the deaths of two people
                while driving under the influence and has a history of driving under the
                influence. We are not convinced that the sentence imposed is so grossly
                disproportionate to the crime as to constitute cruel and unusual
                punishment.
                            Finally, appellant contends that the district court abused its
                discretion by imposing a life sentence rather than a definite term of 25
                years in prison as authorized by statute.            See   NRS 484C.440(1).
                Specifically, he argues that the district court did not consider that he has
                not had the benefit of long-term rehabilitative services and that he will be
                deprived of such services in light of his life sentence. However, the district
                court expressly noted that it considered his sentencing argument and
                memorandum, both of which entreated the district court to impose a 25-
                year prison term so that he could take advantage of programs to treat his
                substance abuse and mental health problems. Further, appellant has not

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A ceo
                   alleged that the district court relied on impalpable or highly suspect
                   evidence. See Silks v. State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976).
                   We therefore conclude that appellant has not demonstrated that the
                   district court abused its discretion in this instance.   See Houk v. State, 103
                   Nev. 659, 664, 747 P.2d 1376, 1379 (1987) (affording the district court
                   wide discretion in sentencing decisions).
                               Having considered appellant's arguments and concluded that
                   they lack merit, we
                               ORDER the judgment of conviction AFFIRMED.




                                            Parraguirre




                   cc: Hon. James E. Wilson, District Judge
                        State Public Defender/Carson City
                        Attorney General/Carson City
                        Carson City District Attorney
                        Carson City Clerk




SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A 970149